Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the amendment filed on 05/11/2022.
Claims 1, 9 and 16 have been amended.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1, 3-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nawana (US 9,700,292 B2) in view of Yang (WO 2016/149794 A1).
Claim 1:
Nawana discloses a method of improving an operational parameter of a surgical system using data analytics (See Fig. 1-3, Fig. 12-20, OR analysis module 234.), the method comprising:
modular devices that comprise one or more modules, wherein the modular devices are receivable in the surgical hub, and wherein the modular devices are configured to interconnect with one or more surgical instruments (See swapped in and out modular components within a housing in column 19, lines 29-42, modular and personalized control of various technologies in column 66, line 37 to column 67, line 15, integrating technologies such as neural monitoring outputs, educational information (e.g., surgical technique videos, etc.), imaging (e.g., CT, fluoroscopy, ultrasound, etc.), navigation, neural monitoring, lighting, cameras (e.g., endoscope, microscope, feeds from outside the OR, etc.), power usage of instruments, energy devices (e.g., bovie, bipolar, harmonic devices, etc.), powered tools (e.g., burr, drill, etc.), video outputs (e.g., output video to OR screens), projected images, heads-up displays (e.g., in microscope, loupes, glasses, etc.).),

from each of a plurality of surgical hubs of the surgical system (With surgical hubs as interconnecting with one or more surgical devices that are used to conduct medical procedures on patients such as robotics and instruments, see [column 66, line 45 to column 67, line 16] imaging (e.g., CT, fluoroscopy, ultrasound, etc.), navigation, neural monitoring, lighting, cameras (e.g., endoscope, microscope, feeds from outside the OR, etc.), power usage of instruments, energy devices (e.g., bovie, bipolar, harmonic devices, etc.), powered tools (e.g., burr, drill, etc.), video outputs (e.g., output video to OR screens), projected images, heads-up displays (e.g., in microscope, loupes, glasses, etc.), connection to a hospital network, vital sign monitoring, robotic control (e.g., control of instruments through pre-planned navigated space such as disc-clearing robots, etc.), remote viewing of the system 10, anesthesia, full room decontamination activated after case completion and timed by the scheduling module 222, etc.), operational data of a plurality of surgical instruments communicatively coupled to the plurality of surgical hubs (procedure taught in column 65, lines 46-58, includes technologies such as cameras, endoscopes, microscopes, instruments, operation room (OR) planning and medical imaging mentioned in column 66, lines 37-67.), to a cloud computing system of the surgical system (See [column 20, lines 6-35] FIG. 3, the system 10 can be accessible over a network 12 (e.g., over the Internet via cloud computing) from any number of client stations 14 in any number of locations such as a medical facility.), wherein a surgical hub comprises one or more modules that are configured to interconnect with one or more surgical instruments (See modules in Fig. 2 and SPP module with user menu to select the surgical instruments needed for types of surgeries in column 37, lines 33-43. Also, see surgical instruments in column 10, lines 18-30, column 37, lines 33-40.);

aggregating, by the cloud computing system (The OR analysis module (column 65, lines 45-61) aggregates surgical data such as instrument use efficiency and personnel efficiency. See cloud computing in column 20, lines 6-35.), the operational data into aggregate medical resource data (Using cameras, endoscopes, microscopes, instruments, operation room (OR) planning and medical imaging mentioned in column 66, lines 37-67 serve as operational data.); 

analyzing, by the cloud computing system (See  cloud computing in column 20, lines 6-35.), the aggregate medical resource data to determine a recommendation to change the operational parameter based on the analyzed aggregate medical resource data (See procedure analysis module in column 56, line 53 to column 57, line 29 and OR analysis module column 65, line 45 to column 66, line 22, and Fig. 2.), wherein the aggregate medical resource data comprises one or more of usage data, patient derived parameter data, surgical performance data, and surgical outcome data (Taught as operating accessible cloud computing in a network (Fig. 3) using tablets and a computer touch screens, from client stations in the form of a mobile phone mentioned in column 20, lines 6-34. Also see power usage of instruments (column 9, line 45 to column 11, line 12), health, reported parameters in column 17, line 63 to column18, line 12, column 20, line 67 to column 21, line 8 and in [column 11, line 41 to column 12, line 3] Determining the suggested plan can include choosing at least a one of the plans having a best outcome among the surgical treatments and the non-surgical treatments. For yet another example, determining the effectiveness can include determining an effect of each of the plans on the at least one medical diagnosis, and determining the suggested plan can include choosing at least a one of the plans having a most desired effect on the at least one medical diagnosis.);

receiving, by the plurality of surgical hubs, the recommendation from the cloud computing system; and displaying, by the plurality of surgical hubs, the recommendation (See remotely viewing one or more surgical procedures taught in column 61, line 43-56 for training and administrative purposes. Recommended surgical feedback shared among a team of surgeons is taught in column 69, line 65 to column 70, line 47.) on a monitor in a surgical suite (Visibly be able to see activities in the OR is taught in [column 45, line 27-45, column 65, line 45 to column 66] a display screen 66 located at a position easily seen from all or nearly all positions within the OR by a surgeon 68 and medical support personnel 70.).

Although Nawana discloses the surgical system using data analytics/modules, as mentioned above, Nawana does not explicitly teach details of transmitting operational data of a plurality of surgical instruments via the cloud computing system.
Yang further teaches transmitting, from each of a plurality of surgical hubs of the surgical system (Another cloud based system for collecting and processing medical or surgical data is taught in P0202, where surgical instruments such as laparoscopic device data is transmitted or streamed as mentioned in P00208-P00210.).
Therefore, it would have been obvious to one of ordinary skill in the art of Operating Room (OR) management at the time of the invention to modify the method, software and system of Nawana to transmitting, from each of a plurality of surgical hubs of the surgical system, as taught by Yang, to share real-time surgical modifications with appropriate surgical support teams.
Claim 3:
Nawana discloses further comprising: determining, by the cloud computing system, an estimated cost of a surgical procedure based on the analyzed aggregate medical resource data, wherein the recommendation comprises a recommended surgical instrument of the plurality of surgical instruments to perform the surgical procedure (Taught in column 17, lines 33-53 and in [column 38, lines 29-57] examples of information about instruments, implants, and auxiliary equipment include cost, size, availability in the user's hospital inventory, manufacturer, indication as to whether the user previously used the instrument in a previous actual surgical procedure.).
Claim 4:
Nawana discloses further comprising: detecting, by the cloud computing system, an irregularity in a configuration of the surgical system; and generating, by the cloud computing system, an alert based on the detected irregularity, indicating that a selected surgical instrument of the plurality of surgical instruments is incompatible with a surgical procedure being performed (Taught in column 41, lines 15-39 as confirming actual surgical instrumentation needed for procedure is available in inventory, then ordering correct surgical instrumentation if needed. Also see column 44, lines 50-65 and equipment tracking in column 55, lines 52-65.).
Claim 5:
Nawana discloses further comprising: performing, by the cloud computing system, statistical analysis on the aggregate medical resource data to determine a flaw in a subset of the plurality of surgical instruments (Taught in column 9, line 45 to column 10, line 9, where an maximum amount of time the surgical instrument as a subset is used before being replaced and needing sharpening serve as statistical analysis to detect flaws.).
Claim 6:
Nawana discloses wherein the flaw comprises a local outlier corresponding to the subset of the plurality of surgical instruments (Taught in column 41, lines 15-39 as confirming actual surgical instrumentation needed for procedure is available in inventory, then ordering correct surgical instrumentation if needed. Also see column 44, lines 50-65 and equipment tracking in column 55, lines 52-65. Also see models also suffer from a number of inventory-related inefficiencies. For example, in the field of orthopedics, medical device kits are typically assembled so as to provide the necessary implants, tools, and instruments for any of a variety of types of surgery, ranging from the most routine to extraordinarily complex in [column 3, lines 45-57].).
Claim 7:
Nawana discloses further comprising determining, by the cloud computing system, an adjustment to post-operative care based on the analysis of the aggregate medical resource data (In [column 44,lines 20-65] The operation module 204 can also track various aspects of the surgical procedure, e.g., instrument use, personnel activity, patient radiation exposure without the patient having to wear a radiation monitoring device such as a dosimeter. patient vital signs, etc., which can allow for mid-course corrections, help inform surgical staff of their surgical duties, and/or facilitate post-op analysis of the surgical procedure by the post-op module 206.).
Claim 9:
Nawana discloses a method of improving an operational parameter of a surgical system using data analytics (See Fig. 12- Fig. 20), the method comprising:
modular devices that comprise one or more modules, wherein the modular devices are receivable in the surgical hub, and wherein the modular devices are configured to interconnect with one or more surgical instruments (See swapped in and out modular components within a housing in column 19, lines 29-42, modular and personalized control of various technologies in column 66, line 37 to column 67, line 15, integrating technologies such as neural monitoring outputs, educational information (e.g., surgical technique videos, etc.), imaging (e.g., CT, fluoroscopy, ultrasound, etc.), navigation, neural monitoring, lighting, cameras (e.g., endoscope, microscope, feeds from outside the OR, etc.), power usage of instruments, energy devices (e.g., bovie, bipolar, harmonic devices, etc.), powered tools (e.g., burr, drill, etc.), video outputs (e.g., output video to OR screens), projected images, heads-up displays (e.g., in microscope, loupes, glasses, etc.).),

from each of a plurality of surgical hubs of the surgical system (With surgical hubs as interconnecting with one or more surgical devices that are used to conduct medical procedures on patients such as robotics and instruments, see [column 66, line 45 to column 67, line 16] imaging (e.g., CT, fluoroscopy, ultrasound, etc.), navigation, neural monitoring, lighting, cameras (e.g., endoscope, microscope, feeds from outside the OR, etc.), power usage of instruments, energy devices (e.g., bovie, bipolar, harmonic devices, etc.), powered tools (e.g., burr, drill, etc.), video outputs (e.g., output video to OR screens), projected images, heads-up displays (e.g., in microscope, loupes, glasses, etc.), connection to a hospital network, vital sign monitoring, robotic control (e.g., control of instruments through pre-planned navigated space such as disc-clearing robots, etc.), remote viewing of the system 10, anesthesia, full room decontamination activated after case completion and timed by the scheduling module 222, etc.), operational data of a plurality of surgical instruments communicatively coupled to the plurality of surgical hubs (procedure taught in column 65, lines 46-58, includes technologies such as cameras, endoscopes, microscopes, instruments, operation room (OR) planning and medical imaging mentioned in column 66, lines 37-67.), to a cloud computing system of the surgical system (See [column 20, lines 6-35] FIG. 3, the system 10 can be accessible over a network 12 (e.g., over the Internet via cloud computing) from any number of client stations 14 in any number of locations such as a medical facility.), wherein a surgical hub comprises one or more modules that are configured to interconnect with one or more surgical instruments (See modules in Fig. 2 and SPP module with user menu to select the surgical instruments needed for types of surgeries in column 37, lines 33-43. Also, see surgical instruments in column 10, lines 18-30, column 37, lines 33-40.);

aggregating, by the cloud computing system (The OR analysis module (column 65, lines 45-61) aggregates surgical data such as instrument use efficiency and personnel efficiency. See cloud computing in column 20, lines 6-35.), the operational data into aggregate medical resource data (Using cameras, endoscopes, microscopes, instruments, operation room (OR) planning and medical imaging mentioned in column 66, lines 37-67 serve as operational data.);

analyzing, by the cloud computing system (See  cloud computing in column 20, lines 6-35.), the aggregate medical resource data, wherein the aggregate medical resource data (See procedure analysis module in column 56, line 53 to column 57, line 29 and OR analysis module column 65, line 45 to column 66, line 22, column and Fig. 2.), wherein the aggregate medical resource data comprises one or more of usage data, patient derived parameter data, surgical performance data, and surgical outcome data (Taught as operating accessible cloud computing in a network (Fig. 3) using tablets and a computer touch screens, from client stations in the form of a mobile phone mentioned in column 20, lines 6-34. Also see power usage of instruments (column 9, line 45 to column 11, line 12), health, reported parameters in column 17, line 63 to column18, line 12, column 20, line 67 to column 21, line 8 and in [column 11, line 41 to column 12, line 3] Determining the suggested plan can include choosing at least a one of the plans having a best outcome among the surgical treatments and the non-surgical treatments. For yet another example, determining the effectiveness can include determining an effect of each of the plans on the at least one medical diagnosis, and determining the suggested plan can include choosing at least a one of the plans having a most desired effect on the at least one medical diagnosis.);

generating, by the cloud computing system (See cloud computing in column 20, lines 6-35.), an update to a control program executed by one or more of the plurality of surgical hubs and the plurality of surgical instruments based on the analyzed aggregated medical resource data (Updating is taught as tracking consumption of inventory as well as components in need of maintenance or replacement in column, 38, lines 23-38, where an maximum amount of time the surgical instrument is used before being replaced and needing sharpening is mentioned in column 9, line 45 to column 10, line 9.);

receiving, by the plurality of surgical hubs, the recommendation from the cloud computing system (Recommended surgical feedback shared among a team of surgeons is taught in column 69, line 65 to column 70, line 47.); and displaying, by the plurality of surgical hubs, the recommendation Taught as operating accessible cloud computing in a network (Fig. 3) using tablets and a computer touch screens, from client stations in the form of a mobile phone mentioned in column 20, lines 6-34.).

Although Nawana discloses the surgical system using data analytics/modules, as mentioned above, Nawana does not explicitly teach details of transmitting operational data of a plurality of surgical instruments via the cloud computing system.
Yang further teaches transmitting, from each of a plurality of surgical hubs of the surgical system (Another cloud based system for collecting and processing medical or surgical data is taught in P0202, where surgical instruments such as laparoscopic device data is transmitted or streamed as mentioned in P00208-P00210.).
Therefore, it would have been obvious to one of ordinary skill in the art of Operating Room (OR) management at the time of the invention to modify the method, software and system of Nawana to transmitting, from each of a plurality of surgical hubs of the surgical system, as taught by Yang, to share real-time surgical modifications with appropriate surgical support teams.

Claim 10:
Nawana further discloses wherein the aggregate medical resource data comprises patient derived parameter data and the patient derived parameter data comprises a tissue parameter (In [column 4, lines 12-42] identification of staff present in the actual performance of the surgical procedure, an amount of tissue retraction, a duration of tissue retraction, and one or more real time images of the patient acquired during the actual performance of the surgical procedure and different lengths of tissue retraction time in the actual performance of the surgical procedure.).
Claim 11:
Nawana further discloses comparing, by the cloud computing system, the aggregate medical resource data to a predetermined threshold, wherein the aggregate medical resource data comprises surgical outcome data; and determining, by the cloud computing system, a performance level of the plurality of surgical instruments executing the control program (See threshold in [column 4, lines 12-42] provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance, and stores data regarding the actual performance of the selected invasive treatment in the storage unit.).
Claim 12:
Nawana further discloses wherein: the surgical outcome data comprises a rate of positive surgical outcomes; comparing the aggregate medical resource data to the predetermined threshold comprises comparing the rate of positive surgical outcomes to the predetermined threshold (Taught as positive progress in [column 7, lines 22-43] electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation.).
Claim 13:
Nawana further discloses wherein the update to the control program is generated based on the determined performance level (See exemplary updated progress of spinal disc removal surgery in column 45, line 55 to column 46, line 28.).
Claim 14:
Nawana further discloses wherein the update to the control program specifies a wait time during performance of surgical procedures by the plurality of surgical instruments (See instrumentation information in [column 45, line 55 to column 46, line 28] a user interface 76] showing data indicating a progress of the surgery as gathered by the system 10 including a running total case time (e.g., a continually updated time length of the surgery.).
Claim 15:
Nawana discloses wherein the update to the control program controls operations of the plurality of surgical hubs (Taught as upgrades in column 66, line 37 to column 67, line 17.).
Claim 16:
Nawana discloses a method of controlling a surgical system using data analytics, the method comprising (See Fig. 12- Fig. 20), the method comprising:
modular devices that comprise one or more modules, wherein the modular devices are receivable in the surgical hub, and wherein the modular devices are configured to interconnect with one or more surgical instruments (See swapped in and out modular components within a housing in column 19, lines 29-42, modular and personalized control of various technologies in column 66, line 37 to column 67, line 15, integrating technologies such as neural monitoring outputs, educational information (e.g., surgical technique videos, etc.), imaging (e.g., CT, fluoroscopy, ultrasound, etc.), navigation, neural monitoring, lighting, cameras (e.g., endoscope, microscope, feeds from outside the OR, etc.), power usage of instruments, energy devices (e.g., bovie, bipolar, harmonic devices, etc.), powered tools (e.g., burr, drill, etc.), video outputs (e.g., output video to OR screens), projected images, heads-up displays (e.g., in microscope, loupes, glasses, etc.).),

from each of a plurality of surgical hubs of the surgical system (With surgical hubs as interconnecting with one or more surgical devices that are used to conduct medical procedures on patients such as robotics and instruments, see [column 66, line 45 to column 67, line 16] imaging (e.g., CT, fluoroscopy, ultrasound, etc.), navigation, neural monitoring, lighting, cameras (e.g., endoscope, microscope, feeds from outside the OR, etc.), power usage of instruments, energy devices (e.g., bovie, bipolar, harmonic devices, etc.), powered tools (e.g., burr, drill, etc.), video outputs (e.g., output video to OR screens), projected images, heads-up displays (e.g., in microscope, loupes, glasses, etc.), connection to a hospital network, vital sign monitoring, robotic control (e.g., control of instruments through pre-planned navigated space such as disc-clearing robots, etc.), remote viewing of the system 10, anesthesia, full room decontamination activated after case completion and timed by the scheduling module 222, etc.), operational data of a plurality of surgical instruments communicatively coupled to the plurality of surgical hubs (procedure taught in column 65, lines 46-58, includes technologies such as cameras, endoscopes, microscopes, instruments, operation room (OR) planning and medical imaging mentioned in column 66, lines 37-67.), to a cloud computing system of the surgical system (See [column 20, lines 6-35] FIG. 3, the system 10 can be accessible over a network 12 (e.g., over the Internet via cloud computing) from any number of client stations 14 in any number of locations such as a medical facility.), wherein a surgical hub comprises one or more modules that are configured to interconnect with one or more surgical instruments (See modules in Fig. 2 and SPP module with user menu to select the surgical instruments needed for types of surgeries in column 37, lines 33-43. Also, see surgical instruments in column 10, lines 18-30, column 37, lines 33-40.);

aggregating, by the cloud computing system, (The OR analysis module (column 65, lines 45-61) aggregates surgical data such as instrument use efficiency and personnel efficiency. See cloud computing in column 20, lines 6-35.), the operational data into aggregate medical resource data (Using cameras, endoscopes, microscopes, instruments, operation room (OR) planning and medical imaging mentioned in column 66, lines 37-67 serve as operational data.);

determining, by the cloud computing system (See  cloud computing in column 20, lines 6-35.), a level of criticality of the aggregate medical resource data (See procedure analysis module in column 56, line 53 to column 57, line 29 and OR analysis module column 65, line 45 to column 66, line 22, column and Fig. 2.), analyzing, by the cloud computing system, the aggregate medical resource data to determine a recommended action based on the analyzed aggregate medical resource data and the level of criticality (Taught as operating accessible cloud computing in a network (Fig. 3) using tablets and a computer touch screens, from client stations in the form of a mobile phone mentioned in column 20, lines 6-34. Also see power usage of instruments (column 9, line 45 to column 11, line 12), health, reported parameters in column 17, line 63 to column18, line 12, column 20, line 67 to column 21, line 8 and in [column 11, line 41 to column 12, line 3] Determining the suggested plan can include choosing at least a one of the plans having a best outcome among the surgical treatments and the non-surgical treatments. For yet another example, determining the effectiveness can include determining an effect of each of the plans on the at least one medical diagnosis, and determining the suggested plan can include choosing at least a one of the plans having a most desired effect on the at least one medical diagnosis.);

determining, a priority of the recommended action based on the level of criticality (In [column 63, line 46 to column 64, line 3] The equipment tracking module 232 can be configured to identify all next-needed instruments, or the equipment tracking module 232 can be configured to determine which instrument(s) are critical to the surgical procedure based on their frequency of use in previously performed surgical procedures of a same type as the surgical procedure being performed and only trigger an instruction for the critical instrument(s).).

receiving, by the plurality of surgical hubs, the recommendation from the cloud computing system; and displaying, by the plurality of surgical hubs, the recommendation (Recommended surgical feedback shared among a team of surgeons is taught in column 69, line 65 to column 70, line 47.) on a monitor in a surgical suite (Visibly be able to see activities in the OR is taught in [column 45, line 27-45, column 65, line 45 to column 66] a display screen 66 located at a position easily seen from all or nearly all positions within the OR by a surgeon 68 and medical support personnel 70.).

Although Nawana discloses the surgical system using data analytics/modules, as mentioned above, Nawana does not explicitly teach details of transmitting operational data of a plurality of surgical instruments via the cloud computing system.
Yang further teaches transmitting, from each of a plurality of surgical hubs of the surgical system (Another cloud based system for collecting and processing medical or surgical data is taught in P0202, where surgical instruments such as laparoscopic device data is transmitted or streamed as mentioned in P00208-P00210.).
Therefore, it would have been obvious to one of ordinary skill in the art of Operating Room (OR) management at the time of the invention to modify the method, software and system of Nawana to transmitting, from each of a plurality of surgical hubs of the surgical system, as taught by Yang, to share real-time surgical modifications with appropriate surgical support teams.

Claim 17:
Nawana further discloses wherein the level of criticality is determined based on one or more of severity, deviation from an expected result, and suspiciousness (Taught as instruments calculated to criticality to surgery in column 63, line 46 to column 64, line 3.).
Claim 18:
Nawana further discloses determining, by the cloud computing system, a security breach based on the analyzed aggregate medical resource data (See properly identified medical personal as a medical resource in column 20, lines 35-54.).
Claim 19:
Nawana further discloses, further comprising: determining, by the cloud computing system, a subset of the plurality of surgical instruments that are impacted by the security breach (Taught as alerting surgeon in [colum 51, line 51 to column 52, line 12] Different alarms can be used by the plan tracking module 226 to indicate different deviations, e.g., a first signal for a skipped step, a second signal for an incorrect instrument being used, a third signal for a planned instrument being missing from the OR.).
Claim 20:
Nawana discloses transmitting, by the cloud computing system, a signal indicating the subset to the plurality of surgical hubs; and preventing, by the plurality of surgical hubs, operation of the surgical instruments corresponding to the subset (Taught in [column 62, lines 35-50] The system 10 can be configured to provide instant feedback to the user on instrument use through a display screen or feedback directly from the instrument, e.g. light, vibration, etc. Examples of instrument use feedback include misuse of the instrument, excessive force levels, or a damaged or non-functional instrument.).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,700,292 B2) in view of Yang (WO 2016/149794 A1) further in view of Bauer (US 2007/0136218 A1).
Claim 2:
Bauer further teaches wherein the recommendation comprises changing a type of staple to be used by the plurality of surgical instruments (Taught Fig. 3, Fig. 6A, in P0168, P0201, P0212 and in [P0176] A surgeon's preference card would include such things as: ergometric aids including stools, corrective glasses, surgical glove size and type, steps; logistic requirements (chromic versus Vicryl, versus permanent sutures); type of needles; type of staples; sequence; and standby equipment, among others.).
Therefore, it would have been obvious to one of ordinary skill in the art of Operating Room (OR) management at the time of the invention to modify the method, software and system of Nawana and Yang to have changing a type of staple to be used by the plurality of surgical instruments, as taught by Bauer, to provide real-time surgical modifications with appropriate supplies.
Claim 8:
Bauer further teaches wherein the aggregate medical resource data comprises surgical outcome data and wherein the recommendation comprises a recommended type of component to use with a surgical instrument of the plurality of surgical instruments (Components taught as adaptors to endoscope and laparoscope Optics in [P0187-P0189] Additional information on capabilities including presence of an operating channel, laser compatibility, and photo interrogation capabilities is provided. Location of spare scopes and adaptors is characterized in event of equipment failure or component incompatibility.).
Therefore, it would have been obvious to one of ordinary skill in the art of Operating Room (OR) management at the time of the invention to modify the method, software and system of Nawana and Yang to have recommended type of component to use with a surgical instrument, as taught by Bauer, to provide real-time surgical modifications with appropriate supplies.

Response to Amendment
Applicant’s arguments and amendments, see pages 7-9, filed 05/11/2022, have been fully considered but they are not persuasive. The revised amendments recited with “wherein a surgical hub comprises modular devices that comprise one or more modules, wherein the modular devices are receivable in the surgical hub," do not sufficiently overcome the 103 rejection. Rather Nawana’s modular components within a housing cabinet are swapped in and out to personalize control of various technologies (e.g. instruments and modules) needed in the operating room (OR) during surgery as mentioned in column 19, lines 29-42, column 66, line 37 to column 67, line 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jason Dunham can be reached at 571.272.8109.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
08/12/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686